DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-39 of the remarks, filed 02/14/2022, with respect to claims 1-5, 11-18 and 22-25 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-5, 11-18 and 22-25 has been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggests the combination of program instructions comprising receiving a set of input data, the input data comprising test board attributes, the attributes comprising identification of devices coupled to the test board, the test board further comprising a plurality of conductive surfaces, each conductive surface in the plurality of conductive surfaces for electrical communication with a respective pin of a plurality of pins of a device under test; transforming the set of input data into test board mapping data, the test board mapping data comprising, for each conductive surface for electrical communication with a respective pin of the plurality of pins, an ordered listing of potential test points along a path that couples to the conductive surface, wherein the potential test points are derived from at least one of the test board attributes; and identifying, for each of the conductive surfaces coupled for electrical communication with a respective pin of the plurality of pins, a selected test point from among the one or more potential test points, the selected test point for spike check probing of the device under test.
Claims 2-7 and 11-14 depend from allowed claim 1 and are therefore also allowed. 
With respect to claim 8, the prior art of record neither show nor suggests the combination of program instructions comprising receiving a set of input data, the input data comprising test board attributes, the attributes comprising identification of devices coupled to the test board, the test board further comprising a plurality of conductive surfaces, each conductive surface in the plurality of conductive surfaces for electrical communication with a respective pin of a plurality of pins of a device under test; transforming the set of input data into test board mapping data, the test board mapping data comprising, for each conductive surface for electrical communication with a respective pin of the plurality of pins, an ordered listing of potential test points along a path that couples to the conductive surface, wherein the potential test points are derived from at least one of the test board attributes; identifying, for each of the conductive surfaces coupled for electrical communication with a respective pin of the plurality of pins, a selected test point from among the one or more potential test points, the selected test point for spike check probing of the device under test wherein the transforming transforms the set of input data into test board mapping data comprising whether a path comprises a relay with an associated relay control bit; and wherein the identifying comprises excluding identification of the relay control bit as the selected test point.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of program instructions comprising receiving a set of input data, the input data comprising test board attributes, the attributes comprising identification of devices coupled to the test board, the test board further comprising a plurality of conductive surfaces, each conductive surface in the plurality of conductive surfaces for electrical communication with a respective pin of a plurality of pins of a device under test; transforming the set of input data into test board mapping data, the test board mapping data comprising, for each conductive surface for electrical communication with a respective pin of the plurality of pins, an ordered listing of potential test points along a path that couples to the conductive surface, wherein the potential test points are derived from at least one of the test board attributes; identifying, for each of the conductive surfaces coupled for electrical communication with a respective pin of the plurality of pins, a selected test point from among the one or more potential test points, the selected test point for spike check probing of the device under test wherein the transforming transforms the set of input data into test board mapping data comprising whether a device is a shared instrument on the test board for concurrently testing multiple devices under test; and wherein the identifying comprises excluding identification of the shared instrument as the selected test point.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of program instructions of receiving a set of input data, the input data comprising test board attributes, the attributes comprising identification of devices coupled to the test board, the test board further comprising a plurality of conductive surfaces, each conductive surface in the plurality of conductive surfaces for electrical communication with a respective pin of a plurality of pins of a device under test; transforming the set of input data into test board mapping data, the test board mapping data comprising, for each conductive surface for electrical communication with a respective pin of the plurality of pins, an ordered listing of potential test points along a path that couples to the conductive surface, wherein the potential test points are derived from at least one of the test board attributes; and identifying, for each of the conductive surfaces coupled for electrical communication with a respective pin of the plurality of pins, a selected test point from among the one or more potential test points, the selected test point for spike check probing of the device under test wherein the identification of devices comprises identification of an integrated circuit; and wherein the transforming comprises a transform of the identification of the integrated circuit into an ordered listing of potential test points from a first pin of the integrated circuit to a second pin of the integrated circuit.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps comprising identification of devices coupled to the test board, the test board further comprising a plurality of conductive surfaces, each conductive surface in the plurality of conductive surfaces for electrical communication with a respective pin of a plurality of pins of a device under test; transforming the set of input data into test board mapping data, the test board mapping data comprising, for each conductive surface for electrical communication with a respective pin of the plurality of pins, an ordered listing of potential test points along a path that couples to the conductive surface, wherein the potential test points are derived from at least one of the test board attributes; and identifying, for each of the conductive surfaces coupled for electrical communication with a respective pin of the plurality of pins, a selected test point from among the one or more potential test points, the selected test point for spike check probing of the device under test.
Claims 16-20 and 22-25 depend from allowed claim 15 and are therefore also allowed.
With respect to claim 21, the prior art of record neither shows nor suggests the combination of method steps comprising receiving a set of input data, the input data comprising test board attributes, the attributes comprising identification of devices coupled to the test board, the test board further comprising a plurality of conductive surfaces, each conductive surface in the plurality of conductive surfaces for electrical communication with a respective pin of a plurality of pins of a device under test; transforming the set of input data into test board mapping data, the test board mapping data comprising, for each conductive surface for electrical communication with a respective pin of the plurality of pins, an ordered listing of potential test points along a path that couples to the conductive surface, wherein the potential test points are derived from at least one of the test board attributes; and identifying, for each of the conductive surfaces coupled for electrical communication with a respective pin of the plurality of pins, a selected test point from among the one or more potential test points, the selected test point for spike check probing of the device under test wherein the identifying comprises identifying an integrated circuit; and wherein the transforming comprises transforming the identification of the integrated circuit into an ordered listing of potential test points from a first pin of the integrated circuit to a second pin of the integrated circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 6,483,448 discloses a system and method for reducing timing mismatch in sample and 
hold circuits using an FFT and decimation.

US PAT 6,407,687 discloses system and method for reducing timing mismatch in sample and 
hold circuits using an FFT and subcircuit reassignment.
US PGPUB 2018/0059169 discloses a system and computer program product for 
performing comprehensive functional and diagnostic circuit card assembly (CCA) 
testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858